                                                                                  P 5 511313 I KS

                                     Request for Adjournment

 To:       Honorable Laura Taylor Swain           Offense: Conspiracy to Commit Money
           U.S District Judge                     Laundering

 From:     Kisha Singleton                        Original Sentence Date: January 23, 2020
           U.S. Probation Officer                 (control date)

 Re:       Hyun Kyung Han                         Required Submission to Counsel Date:
           Docket #18 CR 882-02 (LTS)             (55-Day Disclosure Date): November 27, 2019

 Date:     November 25, 2019

 AUSA: Nathan Rehn                                Defense Counsel: Meredith S. Heller
******************************************************************************
This adjournment is requested for the following reason:

The undersigned officer has been out of office since November 5, 2019, to tend to an ailing parent
who has since passed away. The undersigned officer is scheduled to return to the office by the
week of December 2, 2019.

Therefore, we request an adjournment of sentence since compliance with the 55-day disclosure
provision for the presentence investigation report, pursuant to the Board of Judges' Standing
Order, dated May 29, 2014, will be jeopardized. Defense counsel and the Government have no
objections to an adjournment of sentence. We suggest a sentence date in late February 2020, or
some time thereafter.

It is requested that Your Honor indicate the Court's decision as provided below. Counsel will be
notified by copy of this form.

                                                     Respectfully submitted,
                                                     Michael J. Fitzpatrick
                                                     Chief U.S. Probation Officer

                                             By      ;/~~jw-f/e
                                                     Kisha Singleton
                                                     U.S. Probation Officer
                                                     (212) 805-0067

Approved By:

JC'~~                                                       ilUSDC SDNY
                                                            : ' DOCUMENT                  I
                                                            'ELECTRO.'.\'JCALLY F.IL. ED j.j
Kathleen Coad
Supervisory U.S. Probation Officer
                                                              oc
                                                               1   #
                                                                        -·-------;·.--..
                                                                                                          :
                                                                                                          ,c;
(212) 805-5180                                                                               -~

                                                                       '!'f!l    Jf-)1       ,.~_.,
                                                                                                       LA,,/
                                                                                                      __ _
                                                                                     -----   ---··---
HAN, HYUN KYUNG                                                 P5511313 /KS



AN ADJOURNMENT IS GRANTED:   ---¥--1-t-----
IF APPROVED, NEW DATE OF SENTENCE: ~~         J.-1-t ~).;o
TIME:     11~0'0   AM



REQUEST IS DENIED: _ _ _ _ __




        Date                           Honorable Laura Taylor Swain
                                       U.S. District Judge
